Citation Nr: 1719305	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  13-16 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for stomach condition, claimed as a Gulf War undiagnosed illness.


WITNESSES AT HEARING ON APPEAL

The Veteran and her daughter


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel



INTRODUCTION

The Veteran served in active duty from July 1976 to June 1993 and was awarded the National Defense Service Medal, Southwest Asia Service Medal with two Bronze Service Stars, and the Kuwait Liberation Medal - Saudi Arabia. 

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran contends that service connection is warranted for stomach problems, which she opined could be symptoms of an illness caused by her Gulf War service.  A review of the Veteran's military history shows that she served in the Southwest Asia theater of operations.  See Form DD 214.  As such, she is potentially entitled to presumptive service connection for these conditions as undiagnosed illnesses or as diagnosed illnesses that are a medically unexplained chronic multisymptom illness.  38 U.S.C.S. § 1117; 38 C.F.R. § 3.317.

The Veteran's service treatment records show visits and treatment for epigastric pains, viral enteritis, and gastroenteritis.  Post-service VA medical records also document excess stomach acid, H. Pylori, mild erythema in the antrum and vicinity of the duodenum, and dyspepsia with an unclear etiology.  The Veteran also submitted a June 2005 medical article addressing how Gulf War deployment is associated with an increased risk of fibromyalgia, chronic fatigue, skin conditions, and dyspepsia.  At the January 2017 hearing, the Veteran testified that she had symptoms of cramping, dry heaving, constipation, diarrhea, and stomach pressure and gurgling during and after her Gulf War deployment.  However, the evidence of record is inadequate to determine whether these symptoms are due to undiagnosed illness or are part of a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, and potentially subject to service connection under the provisions pertaining to Persian Gulf veterans discussed above.

Furthermore, the Veteran has not yet been afforded a VA examination in connection with her service connection claim for stomach problems.  VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.S. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Lay testimony as to continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  Id. at 83.  Furthermore, the Veteran is competent to testify to in-service injuries, symptoms, and events.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Given the Veteran's reports attributing her current stomach condition to service, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of the claim.  See McLendon, 20 Vet. App. 79, 81 (2006).

At the January 2017 hearing, the Veteran reported she also received treatment for stomach pain at emergency departments at VA hospitals in Texas and Washington.    These records are not in the claims file.  As such, the Board finds that all efforts to obtain these records have not been exhausted.  Updated VA treatment records should also be requested.  38 U.S.C.S. § 5103A (c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should attempt to retrieve the Veteran's VA emergency department records.  The AOJ should also attempt to obtain any VA treatment records dating from June 2013 to the present pertaining to the Veteran's stomach condition.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran notified of such.

2. After completing the above actions and associating any additional records with the claims file, schedule a VA examination to determine the nature and etiology of the Veteran's stomach conditions, to include a possible qualifying disability under 38 C.F.R. § 3.317  for a Persian Gulf War Veteran.  The examination must be conducted by a physician.  The entire claims file must be reviewed in conjunction with the examination.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

The examiner is asked to address each of the following:

a. Provide a current diagnosis for the Veteran's stomach conditions. 

b. For each diagnosed disability, is it at least as likely as not (a 50 percent or greater probability) that it had its onset during or is otherwise related to the Veteran's active military service?

c. If a nexus to service cannot be established for any abnormality, please provide an opinion as to whether the disability pattern is consistent with (1) an undiagnosed illness; (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology; (3) a diagnosable chronic multisymptom illness with a partially explained etiology; or (4) a disease with a clear and specific diagnosis and etiology.

If the Veteran's disability pattern is consistent with (3) or (4), the examiner is asked to answer whether it is at least as likely as not that the disability pattern or diagnosed disease is related to environmental exposures experienced by the Veteran during active duty, to include her service in Southwest Asia.

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




